Case 6:17-cv-00166-RC-JDL Document 43 Filed 12/10/18 Page 1 of 4 PageID #: 246



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION


JOHNNIE LEE WALKER                             §

v.                                             §           CIVIL ACTION NO. 6:17cv166

LORIE DAVIS, ET AL.                            §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE
                  ON PLAINTIFF’S MOTION FOR CLASS CERTIFICATION


       The Plaintiff in this lawsuit, as well as inmate plaintiffs in four separate cases, has filed a

motion for certification as a class action (docket no. 40). This lawsuit has been referred to the

undersigned United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.
I. Background

       The motion for class action is entitled “Request for Class Certification - Request for Special

Master - Request for Judge Clark and Magistrate Mitchell to Visit Coffield Unit” and reads, in its

entirety, as follows:
       COMES NOW, Plaintiffs and similarly situated prisoners, pursuant to Rules 23 and
       24 and 53 of the Fed. R. Civ. P., and moves this Court to certify these matters as a
       class action and appoint a special master as well as visit the Coffield Unit themselves
       in order to see and feel what each of them are subjected to daily.

       Plaintiffs and similarly situated prisoners aver that class certification is proper
       because thousands (1,000’s) will be affected, and the request for a special master has
       merit due to the complexity of the federal questions and the volume of discovery and
       dispositive issue that the matter will generate.

       Plaintiffs and similarly situated prisoners make these requests in light of Cole v.
       Livingston, no. 4:14cv1698, 2016 WL 3258345 (S.D.Tex., June 14, 2016), the
       attached Human Rights report (Deadly Heat in Texas Prisons) from the University
       of Texas School of Law, and due to the fact that the majority of those similarly
       situated prisoners signed below are taking medication, which the combination of the

                                                   1
Case 6:17-cv-00166-RC-JDL Document 43 Filed 12/10/18 Page 2 of 4 PageID #: 247



       heat, sanitation, contaminated water, sleep deprivation causes a variety of physical
       and mental injuries. The Human Rights Clinic concludes that current heat conditions
       in TDCJ facilities also violate inmates’ constitutional right to be free from cruel and
       unusual punishment. Therefore, class certification and appointment of a special
       master is the only means of protecting the interest of all members of the class.

       Plaintiffs and similarly situated prisoners prays the Court will grant this motion in
       all respects, but failing that would strongly urge the Court to visit this unit and speak
       to us.
II. Governing Standards for Class Actions

       Class actions are governed by Rule 23, Fed. R. Civ. P. This Rule states, in pertinent part,

as follows:

       (a) Prerequisites to a class action. One or more members of a class may sue or be sued as
       representative parties on behalf of all only if (1) the class is so numerous that joinder of all
       members is impracticable, (2) there are questions of law or fact common to the class, (3) the
       claims or defenses of the representative parties are typical of the claims or defenses of the
       class, and (4) the representative parties will fairly and adequately protect the interests of the
       class.

       (b) Class Actions Maintainable. An action may be maintained as a class action if the
       prerequisites of subsection (a) are satisfied, and in addition:

       (1) the prosecution of separate actions by or against individual members of the class would
       create a risk of (A) inconsistent or varying adjudications with respect to individual members
       of the class which would establish incompatible standards of conduct for the party opposing
       the class, or (B) adjudications with respect to individual members of the class would as a
       practical matter be dispositive of the interests of the other members not parties to the
       adjudications or substantially impair or impede their ability to protect their interests; or

       (2) the party opposing the class has acted or refused to act on grounds generally applicable
       to the class, thereby making appropriate final injunctive relief or corresponding declaratory
       relief with respect to the class as a whole; or

       (3) the court finds that the questions of law or fact common to the members of the class
       predominate over any questions affecting only individual members, and that a class action
       is superior to other methods for the fair and efficient adjudication of the controversy. The
       matters pertinent to the findings include: (A) the interest of members of the class in
       individually controlling the prosecution or defense of separate actions; (B) the extent and
       nature of any litigation concerning the controversy already commenced by or against
       members of the class; (C) the desirability or undesirability of concentrating the litigation of
       the claims in the particular forum; (D) the difficulties likely to be encountered in the
       management of a class action.




                                                  2
Case 6:17-cv-00166-RC-JDL Document 43 Filed 12/10/18 Page 3 of 4 PageID #: 248



III. Application of the Standards

       The Supreme Court has explained that Rule 23 does not set forth a mere pleading standard;

rather, a party seeking class certification must affirmatively demonstrate his compliance with the

Rule. Wal-Mart v. Dukes, 564 U.S. 338, 350 (2011). The district court must conduct a rigorous

analysis of the Rule 23 prerequisites before certifying a class action. General Tel. Co. v. Falcon,

457 U.S. 147, 161 (1982). The party seeking certification bears the burden of proof. Horton v.

Goose Creek Ind. Sch. Dist., 690 F.2d 470, 486 (5th Cir. 1982), cert. denied, 463 U.S. 1207 (1983).

       Plaintiff’s motion for class certification addresses the numerosity requirement but fails to

satisfy any other section of Rule 23. As such, it is insufficient to support certification of a class.

See McGrew v. Texas Bd. of Pardons and Paroles, 47 F.3d 158, 162 (5th Cir. 1995) (plaintiff’s

motion for class certification which alleged that there were numerous other inmates having an

interest in his action, but not addressing any of the other requirements of Rule 23, was insufficient);

Songer v. Dillon Res., Inc., 569 F.Supp.2d 703, 707 (N.D. Tex. July 24, 2008) (conclusory

allegations were insufficient to support class certification).

       In addition, Plaintiff has not shown that he will fairly and adequately represent the interests

of the class. The courts generally hold that pro se plaintiffs cannot fairly and adequately represent
the interests of a class. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (competence

of non-attorney “clearly too limited to allow him to risk the rights of others”); Anderson v. Moore,

372 F.2d 747, 751 n.5 (5th Cir. 1967). Accord, Ziegler v. State of Michigan, 90 F.App’x 808, 2004

U.S. App. LEXIS 1186, 2004 WL 162545 (6th Cir., January 23, 2004) (non-attorney proceeding pro

se cannot adequately represent class); Fowler v. Lee, 18 F.App’x 164, 2001 U.S. App. LEXIS

20307, 2001 WL 1033312 (4th Cir., September 10, 2001) (class will not be certified when pro se

litigant will act as representative of class); Welch v. Terhune, 11 F.App’x 747, 2001 U.S. App.

LEXIS 5751, 2001 WL 306855 (9th Cir., March 28, 2001) (district court properly determined pro

se litigant could not prosecute action as class action); Fymbo v. State Farm Fire & Cas. Co., 213




                                                  3
Case 6:17-cv-00166-RC-JDL Document 43 Filed 12/10/18 Page 4 of 4 PageID #: 249



F.3d 1320, 1321 (10th Cir. 2000) (affirming district court’s decision that pro se litigant cannot

adequately represent putative class).

       The Fifth Circuit has held that a person seeking class certification has the burden of proof

to show compliance with all four prongs of Rule 23(a) and at least one prong of Rule 23(b). See

Fleming v. Travenol Laboratories, Inc., 707 F.2d 829, 832 (5th Cir. 1983). Because Plaintiff has

not met the necessary elements of Rule 23, the request for class certification cannot be granted.


                                        RECOMMENDATION


       It is accordingly recommended that the Plaintiff’s motion for class certification under Fed.

R. Civ. R. 23 be denied.

       A copy of these findings, conclusions and recommendations shall be served on all parties in

the manner provided by law. Any party who objects to any part of these findings, conclusions, and

recommendations must file specific written objections within 14 days after being served with a copy.

In order to be specific, an objection must identify the specific finding or recommendation to which

objection is made, state the basis for the objection, and specify the place in the Magistrate Judge’s

proposed findings, conclusions, and recommendation where the disputed determination is found.

An objection which merely incorporates by reference or refers to the briefing before the Magistrate

Judge is not specific, and the district court need not consider frivolous, conclusive, or general

objections. See Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       Failure to file specific written objections will bar the objecting party from appealing the

factual findings and legal conclusions of the Magistrate Judge which are accepted and adopted by

the district court except upon grounds of plain error. Douglass v. United Serv. Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc).




      So ORDERED and SIGNED this 10th day of December, 2018.


                                                 4
